DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All arguments have been fully considered.  Status of each prior rejection is set forth below. 

Election/Restrictions
Applicants previously elected Group I, drawn to a method of treating damaged neurons by administering multipotent stem cells or a conditioned medium thereof.  Applicants further elected the species of pre-term placenta-derived multipotent stem cells as the particular type of multipotent stem cell.  
All of pending claims 1-12, 28-31, 34 and 37-41 read on the elected invention.  

Claim Interpretation
	Multipotent stem cells are interpreted as referring to adult stem cells capable of differentiating into more than one lineage.  Multipotent stem cell is a genus which encompasses mesenchymal stem cells.  All mesenchymal stem cells are multipotent stem cells, not all multipotent stem cells are mesenchymal stem cells. 
In claim 1 the phrase ‘an isolated pre-term placenta-derived multipotent stem cell or cells (PMSCs) is interpreted as meaning ‘an isolated pre-term placenta-derived multipotent stem cell or isolated pre-term placenta-derived multipotent stem cells’.  (The abbreviation “PMSCs” is understood to refer to the singular and/or plural isolated cells.)  The term ‘isolated’ is defined in the specification as meaning ‘substantially free from other materials’ (See ¶0042 of PGPub).  Thus ‘isolated PMSCs’ need not be a 100% purified cell population.  The specification defines ‘pre-term PMSC’ as encompassing a cell isolated from placental tissue any point prior to delivery of the fetus by surgery or birth (See ¶0005 of PGPub).  Thus, a ‘pre-term PMSC’ may be derived from a full-term 40 week placenta, so long as it is obtained prior to birth.  
In claim 1, the PMSCs are described as ‘expressing an elevated level of one or both of BDNF or HGF as compared to adult BM-MSCs’.  However, the level of BDNF and HGF expressed by an adult BM-MSC depends on a number of variables, including, but not limited to, the conditions in which BM-MSCs are provided/have been previously exposed.  For example, Crisostomo et al (Am J Physiol Cell Physiol, 2008) describe how exposure to e.g. Jeong et al, BioMed Research Int’l, 2014; See US Patent 8663987).  Cryopreserved or dead BM-MSCs will not express any BDNF or HGF.  Therefore, because the claims do not specify the conditions of the comparative BM-MSCs, no definite threshold of BDNF or HGF can be deduced.  Thus the broadest reasonable interpretation of this claim limitation is ‘the PMSCs secrete some level of one or both of BDNF or HGF’.
	In claim 1 the culture conditioned media is interpreted as meaning culture conditioned media from isolated (i.e. substantially isolated, as per discussion above) PMSCs.  Culture conditioned media is interpreted as culture media in which a specific cell type(s) has been cultured for at least some amount of time such that factors (proteins, cytokines, etc) are secreted by the cells into the culture media.  The type, variety and concentration of the cell secreted factors vary depending on the culture conditions (including duration of culture period).  The overall content of the culture conditioned media is also dependent on the type of culture medium used (i.e. type of medium, whether or not growth factor or serum are provided, etc). As such, ‘culture conditioned media’ encompasses a broad scope. 
	
In claim 28, the step of ‘treating’ is interpreted as broadly encompassing contacting the neuron with concentrated conditioned media (CM), including directly applying concentrated CM to said neuron in vivo, administering (e.g. systemically, intravenously, etc) concentrated CM to a subject comprising said neuron, directly contacting said neuron in vitro, and/or culturing said neuron in the presence of concentrated CM in vitro.  
	Claim 28 now defines the conditioned medium as being from isolated pre-term placental-derived multipotent stem cells (PMSCs).  As discussed with regards to claim 1, ‘pre-term PMSCs’ encompass a cell isolated from placental tissue any time prior to birth of the fetus, and thus encompasses cells derived from full term placental tissue, so long as they are retrieved prior to delivery
	Claim 28 now defines the pre-term placental-derived multipotent stem cells as “expressing an elevated level of one or both of BDNF or HGF as compared to adult BM-MSCs.”  As discussed with regards to claim 1, the broadest reasonable interpretation of this limitation is that the pre-term placental-derived multipotent stem cells express some level of BDNF and/or HGF.
concentrated conditioned culture media.  However, for the reasons set forth above, there is no defined starting concentration for conditioned culture media; thus the limitation that the CM is concentrated does not further define the structure or content of the CM product.  Conditioned culture media produced by culturing 104 cell/mL for 5 days will be concentrated vis-à-vis conditioned culture media produced by culturing 1 cell/mL for 1 day.  That is, any CM can be considered concentrated in comparison to a less concentrated CM.  Therefore, use of PMSC-CM (whether or not subject to an active step of concentrating from the originally harvested CM) will be considered to read on a concentrated CM. 	 
	Claim 28 requires the ‘treating’ step to be carried out for an effective amount of time.  This is interpreted as meaning the treating step is carried out for an effective amount of time to achieve treatment.  Treatment is not specifically defined in the specification, and thus is given its broadest reasonable interpretation consistent with the art, which is considered to be: any improvement in physiological condition of the neuron (including tissue or culture comprising the neuron), any increase in survival time or viability of the neuron or tissue (or culture comprising the neuron), any increase in proliferation capacity or rate of the neuron (or tissue or culture comprising the neuron), as well as prevention or slowing of progression of the deterioration of the damaged neuron.  When the treatment is in vivo, the scope of treatment will also include improvement or reduction of symptoms associated with or caused by the damaged neuron, as well as preventing or slowing progression or worsening of symptoms associated with or caused by the damaged neuron. 

	Claims 38 and 39 further define the PMSCs by requiring the expression level of BDNF and/or HGF to be at least two-fold or about three-fold higher compared to BDNF and/or HGF expression levels by adult BM-MSCs.  However, for the same reasons as discussed with regards to parent claims 1 and 28, because the claims do not define or limit the conditions of the adult BM-MSCs, the broadest reasonable interpretation of claims 38 and 39 is still that the PMSCs express some level of BDNF and/or HGF.

	Claims 40 and 41 define the manner by which the PMSCs are isolated from pre-term placenta.  These are product-by-process limitations. The specification does support that the general manner by which the PMSCs are isolated from placental tissue does materially affect the phenotype of the final cells.  In Experiment 1 of the 

Declaration of Inventor Wang
	A declaration under 37 CFR 1.132 has been received on 2/4/2021.  
The declaration opines that Portmann-Lanz et al suggest pre-term placental-derived MSCs, full-term placental-derived MSCs and BM-MSCs are equivalent, but that Applicants have found there to be differences (physiological and/or functional).  
Specifically, Inventor Wang asserts that PMSCs express and secrete increased levels of BDNF and/or HGF compared to adult BM-MSCs (pointing to Figs. 14 and 16C).  The Examiner notes that Fig. 14 compares first or second trimester-derived C-mpSCs to BM-MSCs and Fig. 16C compares 17 week gestational age C-mpSCs to BM-MSCs.  The Examiner also notes that Portmann-Lanz et al do recognize difference between placental-derived and BM-derived MSCs in terms of differentiation potential (See Portmann-Lanz et al, Pg. 672, col. 1).  
The declaration further asserts that PMSCs expressing increased concentrations of BDNF and/or HGF showed improved therapeutic in utero repair MMC in lamb models compared to full-term placenta-derived MSCs (pointing to Brown et al, Fetal Diagnosis and Therapy, 2016).  The Examiner notes that the Brown et al paper reports on one subject treated with fetal membrane plus C-mpSCs from 17 week gestational age placenta and one subject treated with fetal membranes plus C-mpSC from full term placenta.  Brown et al notes their small sample size as a drawback.  The Brown et al paper does not measure BDNF or HGF secreted by either cell type.  Due to the limited data from Brown et al, the improved therapeutic results can only be attributed to the exact cell type used: 17 week gestational age C-mpSCs. 

RE: Objection to claim 30:
	The amendment to claim 30 is effective to obviate the basis of the prior objection.  The objection is withdrawn.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


RE: Rejection of claims 1, 3, 11, 12, 28-31 and 34 under 35 USC 102(a)(1) over Sing et al:
	Applicants have traversed the rejection of record on the grounds that the claims have been amended to require the PMSCs express elevated levels of one or both of BDNF or HGF as compared to adult BM-MSCs.  Applicants assert Sing et al is silent on the AMP cells’ ability to secrete BDNF and/or HGF.
	In response, the rejection has been modified to incorporate Sing et al (US 2008/0286267) as an evidentiary reference.  Sing et al (2008/0286267) teaches that AMP cells (the same cells taught by Sing et al (US 2009/0136457) secrete HGF and BDNF.  For the reasons discussed under “Claim Interpretation”, expression of any level of BDNF and/or HGF is considered to meet the claim limitation.  

Claims 1, 3, 11, 12, 28-31, 34, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sing et al (US 2009/0136457, hereafter “Sing et al (2009)”), evidenced by Sing et al (US 2008/0286267, hereafter “Sing et al (2008)”).
	Sing et al (2009) disclose methods of promoting healing of spinal cord injury (SCI) by administering extraembryonic cytokine secreting cells (ECS cells), including specifically amnion-derived multipotent progenitor cells (AMP cells), and/or conditioned media therefrom, including amnion-derived cellular cytokine solution (ACCS) to a subject in need thereof (See Sing et al (2009), abstract, ¶0012-0014).  In Example 3 Sing et al (2009) disclose transplanting isolated AMP cells into SCI mice and report improvement in locomotion function (See Sing et al (2009), ¶0142-0144)
	Regarding claim 1: The AMP cells are amnion-derived multipotent progenitor cells, this is considered synonymous with multipotent stem cells.  The AMP cells are from the amnion of full or pre-term placenta (See Sing et al (2009), ¶0027).  As such, the AMP cells are considered to satisfy the limitation isolated pre-term placenta-derived multipotent stem cells.  The ACCS, which is conditioned media therefrom, is considered to read on a culture conditioned media from PMSCs.  
express both BDNF and HGF.  For the reasons discussed under “Claim Interpretation”, though the claim requires the PMSCs to express an elevated level of BDNF and/or HGF compared to BM-MSCs, because the claim does not define the conditions of the comparative BM-MSCs, any level of BDNF and/or HGF secretion is considered to meet the claim limitation. 
	Administration of the AMPs and/or ACCS to subjects for the treatment of SCI thus reads on a method for treating...spinal cord injury... in a subject in need thereof, comprising administering an effective amount of isolated PMSCs or culture conditions media therefrom.  Sing et al (2009) teaches administration in an amount effective to achieve a therapeutic result (See Sing et al (2009), ¶0105).
	Regarding claim 3: Sing et al (2009) teaches the AMPs and/or ACCS can be administered as part of pharmaceutically acceptable compositions comprising the AMP cells and/or ACS and a pharmaceutically acceptable carrier (See Sing et al (2009), ¶0097).  The AMPs can also be seeded onto a biocompatible matrix for administration as a graft (See Sing et al, ¶0115-0119). 
	Regarding claims 11 and 12: The AMPs are described as being CD34- (See Sing et al (2009), ¶0033).  CD34 is a hematopoietic cell marker; thus the AMPs lack expression of one or more ...hematopoietic markers. 
	Regarding claims 28-31 and 34: Following the discussion of claim 1 above, Sing et al (2009) discloses administering ACCS to subjects having SCI.  Subjects with SCI have damaged neurons, specifically damaged spinal cord neurons (claim 29).  ACCS reads on PMSC culture conditioned media.  For the reasons set forth under “Claim Interpretation”, any ACCS can be considered concentrated X-fold in comparison to ACCS which is X-fold less concentrated.  Sing et al (2009) teaches administration in vivo, for an effective amount of time to achieve a therapeutic result (See Sing et al (2009), ¶0105). The administration reads on treating.
	Regarding claims 38 and 39: Following the discussion of claims 1 and 28 above, Sing et al (2009) disclose administering AMPs and/or ACCS to subjects having SCI.  For the reasons set forth under “Claim Interpretations”, any amount of BDNF and/or HGF expression can be considered at least two- or at least three-fold higher than the expression of BDNF and/or HGF from adult BM-MSCs, because the claims do not limit the conditions of the BM-e.g. dead BM-MSCs do not express any BDNF or HGF).  Thus any level of BDNF and/or HGF expression will be considered ‘at least two-fold’ or ‘about three fold’ higher than the expression level of some BM-MSCs. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 1-8, 11, 12, 28-31 and 34 under 35 USC 103 over Woods et al, in view of Portmann-Lanz et al, and Abumaree et al:	Applicants have traversed the rejection on the grounds that there was no motivation to use pre-term PMSCs, as Woods teaches using dental MSCs.
	This argument is not found persuasive.  While Woods exemplify use of equine dental MSCs for treatment of SCI, Woods et al discloses use of placental-derived MSCs (See Woods et al, ¶0007, 0022).  A reference can be relied upon for all that it teaches, not just the exemplified embodiments.  

	Applicants have further traversed the rejection on the grounds that the pre-term PMSCs exhibit unexpected properties compared to full term PMSCs.  Specifically, Applicants point to the specification Applicants assert these unexpected results are evidence of non-obviousness.  
	The declaration, as well the evidence in the specification and the Brown et al paper have been fully considered.  The disclosure of the Brown et al paper is the only work relevant to this rejection (as it directly compares the efficacy of pre-term PMSCs to full term PMSCs- which is what the rejection is based on).  The Brown et al paper does show that human C-mpSCs derived from 17 week gestational age placentas do have improved efficacy compared to full-term C-mpSCs.  However, this cannot be relied upon to overturn the instant rejection because the results are not commensurate in scope with the current claims.  The current claims are not limited to human C-mpSCs isolated from 17 week gestational age placentas, rather the current claims cover any type of MSC from placental tissue (that expresses at least some level of HGF and/or BDNF) obtained from a placenta tissue any maintained/modified to address new claim limitations.  

Claims 1-8, 11, 12, 28-31, 34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2012/0052049), in view of Portmann-Lanz et al (Am J Obstet Gyn, 2006), and Abumaree et al (Stem Cell Rev Reprod, 2013).
	Woods et al disclose methods of treating diseases by administering therapeutic dose of mesenchymal stem cells (MSCs) or conditioned media thereof to a subject in need thereof (See Woods et al, abstract, ¶0007, 0008, claims 1, 6, 11).  Woods et al disclose the MSCs are from, inter alia, placenta (See Woods et al, ¶0007, 0022).  Woods et al disclose the disease to be treated are, inter alia, spinal cord injury (See Woods et al, abstract, ¶0007, 0093-0096).  A ‘therapeutic dose’ is defined as the number of MSCs necessary to decrease the physiological symptoms of the specified disease or disease state (See Woods et al, ¶0013).  The MSCs are delivered in a balanced saline solution or other suitable dilutive solution (See Woods et al, ¶0014).  Woods et al teach the MSCs express markers CD90 and CD105, and do not express CD34 or CD45 (See ¶0020).
	Portmann-Lanz et al compare amnion MSCs, chorion MSCs and placental villous stroma MSCs (chorionic villus MSCs) from the first and third trimester.  Portmann-Lanz et al disclose that gestational age of the placenta does not have a significant effect on cell morphology.  MSCs from first trimester and third trimester placental tissues are morphologically the same, yet the first trimester MSCs generally grew faster (See Portmann-Lanz et al, Pg. 667 “Isolation, cultivation, and morphology”, and Fig. 3).  The various placental MSCs express markers CD90 and CD105, and do not express CD34 or CD45 (See Portmann-Lanz et al, Fig. 3).  Portmann-Lanz et al suggest use of the placental-derived MSCs for functional neural regeneration (See Portmann-Lanz et al, Pg. 672, 2nd column). 
	Abumaree et al is cited as an evidentiary reference to further characterize MSCs from chorionic villi.  Though Abumaree et al test chorionic villus cells from term placental, Portmann-Lanz et al supports that cell morphology does not significantly change based on gestation age, thus the characterization of Abumaree et al is considered applicable to pre-term chorionic villi MSCs as well.  Abumaree et al disclose chorionic villi MSCs 
	
	Regarding claims 1, 2, 28, 30, 34, and 37-39: Woods et al disclose treating spinal cord injury, which results in paralysis, by administering an effective amount of placental mesenchymal stem cells, which are a species of placental multipotent stem cells or conditioned medium therefrom.  Woods et al differs from claim 1 in that Woods et al does not specifically use pre-term placental MSCs.  The exemplified method of Woods et al for procuring placental MSCs involves use of term placentas.  Also, Woods et al does not disclose whether the placental-derived MSCs secrete any amount of HGF and/or BDNF.
Woods et al teaches use of placental MSCs, but does not specifically teach use of chorionic villus (CV)-derived MSCs.  
Portmann-Lanz et al evidence that CV-derived MSCs are one of three placental MSC types.  Because Woods et al is generic to the type of placental MSC used, and because there are a finite number of types of placental derived MSCs, it is submitted it would have been prima facie obvious to one having ordinary skill in the art, at the time the invention was made to have tried CV-derived MSCs in the method of Woods et al.  One would have had a reasonable expectation that the CV-derived MSCs would be successful in the method of Woods et al because Portmann-Lanz et al suggest use of the CV-derived MSCs (along with amnion-derived MSCs and chorion-derived MSCs) for therapeutic use, including in particular, use in neural regeneration (See Portmann-Lanz et al, Pg. 672, col. 2).  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390.  As such, use of CV-MSCs (C-mpSCs) would have been prima facie obvious. 
The instant specification is relied upon to evidence that CV-derived MSCs secrete HGF (See Fig. 10E).  For the reasons discussed under “Claim Interpretation”, though the claim requires the PMSCs to express an elevated level of BDNF and/or HGF compared to BM-MSCs, because the claim does not define the conditions of the comparative BM-MSCs, any level of BDNF and/or HGF secretion is considered to meet the claim limitation (relevant to claims 1, 28, 38 and 39). 
i.e. 1 hr before birth, 1 min before birth) are identical to cells harvested immediately post-birth, i.e. that no significant change in cell phenotype occurs during the birthing process.  In such case, the ‘full term placental CV-derived MSCs’ rendered obvious over Woods et al in view of Portmann-Lanz et al would not be not significantly different than ‘pre-term CV-MSCs’.  Yet, alternatively, and specifically with regards to claim 37, Portmann-Lanz et al evidence that pre-term CV-MSCs from first or second trimester are morphologically the same as term CV-MSCs.  As such, one would have had a reasonable expectation that pre-term CV-MSCs could be substituted for term CV-MSCs would have yielded equivalent results.  Likewise, because morphology of the cells is the same, the composition of the conditioned medium would be expected to be the same.  As such, substitution of pre-term placental CV-MSCs for term placenta CV-MSCs in the modified method of Woods et al (for direct cell transplantation or for production of culture conditioned medium for transplantation) would have been prima facie obvious. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395. 
Additionally, for production of conditioned culture media, one would have actually been motivated to select the pre-term placental MSCs, based on the fact that they have a faster proliferation rate, the faster proliferation rate would yield a higher density culture, resulting in greater protein concentration in the culture medium in less time.  The conditioned culture media from pre-term placental MSCs reads on concentrated PMSC culture conditioned media (note discussion in Claim Interpretation that the adjective concentrated does not impart any specific structural or chemical limitation).  
In total, Woods et al, in view of Portmann-Lanz et al, are considered to render obvious use of full term or pre-term placental-derived MSCs, wherein the placenta-derived MSCs can be from chorionic villus tissue, for treatment of SCI.  The instant specification supports that chorionic villus-derived MSCs inherently secrete, at least, HGF.  
	Regarding claims 3: Following the discussion of claim 1, above, Woods et al teach administering the MSCs in balanced saline, which reads on a pharmaceutically acceptable carrier.  
in utero, it is submitted that treatment of any subject having an SCI would have been prima facie obvious in view of the teachings of Woods et al.  There is motivation in the medicine field to treat subjects in need, including perinatal treatments.  Perinatal treatment of defects while still in utero is desirable to provide improved physiology as soon as possible to reduce future disability.  
	Regarding claims 5-8: Following the discussion of claim 5, according to Abumaree et al chorionic villus MSCs are CD105+, CD90+, CD49d+, CD49f+, CD184+ and CD271+.  Again, as Portmann-Lanz et al teach the morphology of placental MSCs is not dependent on gestational age, there is reasonable basis to conclude that pre-term CV-MSCs would have this same phenotype.
Regarding claims 11 and 12: Following the discussion of claim 1 above, Woods et al and Portmann-Lanz et al teach placental MSCs (including pre-term placental MSCs) are negative for hematopoietic markers CD34 and CD45. 
	Regarding claims 28, 29 and 31: Following the discussion of claims 1 and 28 above, treatment of a patient with spinal cord injury means the spinal cord neuron is damaged.  The spinal cord neuron is treated.  The treatment is in vivo. 
	Regarding claim 40: Following the discussion of claims 1 and 28 above, Abumaree et al disclose methods for isolation of chorionic villus-derived MSCs from placental tissue.  Abumaree et al disclose explant techniques to obtain the MSCs (See Abumaree et al, Pg. 17-18).  It is submitted it would have been prima facie obvious to have used the explant technique described by Abumaree et al to isolate the PMSCs in the modified method of Woods et al.  While the exact growth factors/culture conditions taught by Abumaree et al are not identical to those claimed, the final cells harvested are considered to be the same- as they were both obtained via explant technique.  The product-by-process limitations are considered only in so far as the process limitations structurally affect the final product. 

RE: Rejection of claims 1, 3, 5, 6 and 9-12 under 35 USC 103 over Yan et al, evidenced by Soncini et al, and in view of Portmann-Lanz et al:
	 Applicants have traversed the rejection on the grounds that there was no motivation to use pre-term PMSCs, as Yan et al teaches using full term placental MSCs.
KSR International Co v Teleflex Inc the court stated, “Rigid application of “teaching, suggestion, or motivation” test, under which patent claim is proved obvious only if prior art, nature of problem addressed by inventor, or knowledge of person having ordinary skill in art reveals some motivation or suggestion to combine prior art teachings, is inconsistent with expansive and flexible “functional approach” to resolution of obviousness issue, under which scope and content of prior art are determined, differences between prior art and claims at issue are ascertained, level of ordinary skill in pertinent art is resolved, and secondary considerations such as commercial success, long felt but unsolved needs, and failure of others may be considered if doing so would prove instructive; rigid TSM approach is therefore rejected.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at page 1386.  In the instant case the examiner has set forth a prima facie case of obviousness that substitution of pre-term placental MSCs (which encompass MSCs derived from a placenta one hour, or even one minute prior to birth), would be reasonably expected to have the same properties as placental MSCs recovered post-birth.  

	Applicants have further traversed the rejection on the grounds that the pre-term PMSCs exhibit unexpected properties compared to full term PMSCs.  Specifically, Applicants point to the specification Applicants assert these unexpected results are evidence of non-obviousness.  
	The declaration, as well the evidence in the specification and the Brown et al paper have been fully considered.  The disclosure of the Brown et al paper is the only work relevant to this rejection (as it directly compares the efficacy of pre-term PMSCs to full term PMSCs- which is what the rejection is based on).  The Brown et al paper does show that human C-mpSCs derived from 17 week gestational age placentas do have improved efficacy compared to full-term C-mpSCs.  However, this cannot be relied upon to overturn the instant rejection because the results are not commensurate in scope with the current claims.  The current claims are not limited to human C-mpSCs isolated from 17 week gestational age placentas, rather the current claims cover any type of MSC from placental tissue (that expresses at least some level of HGF and/or BDNF) obtained from a placenta tissue any time prior to birth.  The claims cover MSCs derived from placental tissue one hour, or even one minute, before birth.  The evidence of record does not support that MSCs derived from placental tissue one hour or one minute before maintained/modified to address new claim limitations. 

Claims 1, 3, 5, 6, 9-12, 37-39 and 41 are rejected  35 U.S.C. 103 as obvious over Yan et al (Neurochemical Research, 2013 (online publication March 10, 2013)), evidenced by Soncini et al (J Tissue Engin Reg Med, 2007), and optionally in view of Portmann-Lanz et al (Am J Obstet Gyn 2006). 
Yan et al disclose use of neural stem-like cells derived from human amnion tissue-derived mesenchymal stem cells (AM-NSC) for treatment of TBI injury in rats.  The AM-NSCs are differentiated in vitro from amnion-derived mesenchymal stem cells (AMSCs) (See Yan et al, “Neural Differentiation In Vitro” Pg. 1023-1024).  In their experimental methods, Yan et al administer AM-NSC in Matrigel, undifferentiated AMSCs in Matrigel, Matrigel alone (control) (and perform a surgical sham) to rats having TBI (See Yan et al, “Animal Model of TBI, Groups and Transplantation” Pg. 1024-1025).  Though the focus of Yan et al’s work is on AM-NSCs, this rejection is based on the transplantation of the AMSCs.  
The AMSCs of Yan et al are isolated ‘according to the protocol described [by Soncini et al]’ (See  Yan et al, “Isolation and Culture of AMSCs” Pg. 1023).  The method of Soncini et al describes recovery of amniotic mesenchymal cells (AMCs) via enzymatic digestion of tissue from full term human placentas (See Soncini et al, “2.1. Cell isolation from placental tissue” Pg.297); thus the AMSCs of Yan et al are from full term placentas. 
The AMSCs are express markers CD73, CD105, CD90 (See Yan et al, Fig. 1), express nestin, vimentin and sox2 (See Yan et al, Fig. 2).  The AMSCs do not express CD34 or CD45 (See Yan et al, Fig. 1). Soncini et al evidence some AMSCs express CD271 (See Soncini et al, Pg 301, col. 1).  
Yan et al disclose that the transplanted AMSCs in Matrigel did result in significant improvement in NSS score compared to control rats after 7 days (See Yan et al, “Functional Recovery Evaluation”, Pg. 1028). 
The teachings of Portmann-Lanz et al are set forth above. 

The method of Yan et al, specifically wherein AMSCs were transplanted in Matrigel, reads on the instant claims as follows:
paralysis (by definition, paralysis is “complete or partial loss of function especially when involving the motion or sensation in a part of the body” (emphasis added) See Merriam-Webster Online Dictionary).  Thus the method of Yan et al is treating...paralysis.  The isolated AMSCs read on isolated...placental derived multipotent stem cells.  Yan et al report the isolated AMSCs secreted some amount of BDNF (See Yan et al, Fig. 4a).  For the reasons discussed under “Claim Interpretation”, though the claim requires the PMSCs to express an elevated level of BDNF and/or HGF compared to BM-MSCs, because the claim does not define the conditions of the comparative BM-MSCs, any level of BDNF and/or HGF secretion is considered to meet the claim limitation (relevant to claims 1, 38 and 39). 
Yan et al differs from claim 1 in that Yan et al use term placental AMSCs, not pre-term placental AMSCs.  
	It is noted that the application defines “pre-term” as ‘harvested at any time prior to birth’, this encompasses full term placental tissue harvested immediately prior to birth.  It is reasonable to expect cells harvested from the placenta immediately prior to birth (i.e. 1 hr before birth, 1 min before birth) are identical to cells harvested immediately post-birth, i.e. that no significant change in cell phenotype occurs during the birthing process.  In such case, the ‘full term placental MSCs’ used by Yan et al are not significantly different than ‘pre-term placental MSCs’.  Yet, alternatively, Portmann-Lanz et al evidence that pre-term placental MSCs are morphologically the same as term MSCs, one would have had a reasonable expectation that pre-term placental MSCs could be substituted for term placental MSCs would have yielded equivalent results.  Likewise, because morphology of the cells is the same, the composition of the conditioned medium would be expected to be the same.  As such, substitution of pre-term placental AMSCs for term placental AMSCs in the method of Yan et al would have been prima facie obvious. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395. 
	Regarding claim 3: Following the discussion of claim 1 above, Yan et al teach administering the AMSCs in Matrigel, which is a biocompatible matrix, as well as a pharmaceutically acceptable carrier.
	Regarding claims 5, 6 and 9-12: Following the discussion of claim 1 above, between Yan et al and Soncini et al, the AMSCs are described as being CD271+, CD105+, CD90+, CD73+, nestin+, vimentin+, Sox2+, CD34- and CD45- (CD34 and CD45 being hematopoietic cell markers).  Again, as Portmann-Lanz et al teach the 
	Regarding claim 41: Following the discussion of claims 1 above, Yan et al (Soncini et al) teach isolating the AMSCs from placental tissue using enzymatic digestion (See Yan et al, Pg. 1023 “Isolation and Culture of AMSC”).  While the exact growth factors/culture conditions taught by Yan et al are not identical to those claimed, the final cells harvested are considered to be the same- as they were both obtained via enzymatic digestion technique.  The product-by-process limitations are considered only in so far as the process limitations structurally affect the final product. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
RE: Rejection of claims 1-12 and 28-31 on grounds of NSDP over US Patent 10058572, evidenced by Patel et al:
	Applicants have traversed the rejection on the grounds that the patent does not recite PMSCs expressing BDNF and/or HGF.
	In response, this argument is not found persuasive.  At least patent claim 2 defines the pre-term PMSCs as C-mpSCs.  According to the instant specification, pre-term C-mpSCs inherently secrete both BDNF and HGF.  The instant claims are an obvious variation of the patented claims, the instant claims simply reciting additional features of the cells of the patented claims.  The rejection is maintained/modified to address the new claim limitations. 

Claims 1-12, 28-31, 34, and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10058572, evidenced by Patel et al (AANS.org, accessed 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  
Regarding claims 1-12, 38 and 39: The patented claims recite a method of treating spina bifida by administering pre-term MSCs or a culture conditioned medium thereof.  Spina bifida results in spinal cord injury, and causes paralysis.  Thus, the patented claims anticipate the instant claims for the embodiments wherein the instant claims are drawn to treatment of SCI or paralysis.  Patented claims 2-12 teach all limitations of instant claims 2-12, respectively.  
Patented claim 2 specifies that the PMSCs are C-mpSCs.  According to the instant specification, C-mpSCs inherently secrete BDNF and HGF (See, e.g. Figs. 14 and 16C & affidavit of Inventor Wang), thus the new limitation of claims 1 and 28, as well as 38 and 39, regarding BDNF and/or HGF secretion is inherently met by patented claim 2. 
The patented claims do not recite treatment of myelomeningocele (MMC), in particular.  However, MMC is one of only four forms of spina bifida (See Patel et al).  MMC is the most common form of spina bifida.  It would prima facie obvious, to one having ordinary skill in the art, at the time the invention was filed to have applied the patented treatment method on patients with MMC, as it was one of a finite number of versions of spina bifida covered by the claim scope.  One would have had a reasonable expectation of success based on the fact that the patented claims are considered enabled for their full scope, which includes all four forms of spina bifida.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390.
Regarding claims 28-31 and 34: The patented claim 13 teaches administration of concentrated PMSC culture conditioned media for treatment of spina bifida.  As above, spina bifida is characterized by damaged neurons, specifically damaged spinal cord neuron.  Spina bifida results in spinal cord injury.  Thus, patented claim 13 anticipates instant claims 28-31 and 34. 
	Regarding claim 37: The patented claims differ from current claim 37 in that they do not specify the age of the PMSCs.  However, the current claim limitation is considered an obvious variant of the patented claims.  Specifically, it is noted the patent specification exemplifies isolation of pre-term human PMSCs from 10-14 week and 17 week gestational age placental tissues (See Experiment 1 and Experiment 3); thus the patent claims cover within their scope pre-term PMSCs isolated during the first and second trimesters of pregnancy.  Those portions of a patent specification which provide support for the reference claims can be considered to determine whether an application claim defines an obvious variation of an invention claimed in a reference patent (See MPEP 804(II)(B)(2)(a)).  As the patent claims cover within their scope use of pre-term PMSCs isolated from 10-14 and 17 week gestational age placentas, instant claim 37 is considered an obvious variant of the patented claim. 
	Regarding claims 40 and 41: The patented claims differ from instant claims 40 and 41 in that they do not specify the manner by which the pre-term PMSCs are isolated.  However, the current claims are considered obvious variants of the patented claims.  There is evidence in the specification that PMSCs obtained via explant culture (as in current claim 40) and enzymatic digestion (as in current claim 41) have different phenotypes, however the patent claim covers both types of cells.  The patent specification exemplifies isolation of PMSCs using both explant culture and enzymatic digestion (See Experiment 1) for use in their therapeutic methods.  As the patent claims cover within their scope pre-term PMSCs isolated via either of the explant or enzymatic digestion method, both of instant claims 40 and 41 are considered obvious variants of the patented claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633